UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of September 2011 Commission File Number:000-29106 KNIGHTSBRIDGE TANKERS LIMITED (Translation of registrant's name into English) Par-la-Ville Place, 14 Par-la-Ville Road, Hamilton, HM 08, Bermuda (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [ X ]Form 40-F [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): . Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): . Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. INFORMATION CONTAINED IN THIS FORM 6-K REPORT Attached as Exhibit 1 are management's discussion and analysis of financial condition and results of operations and the unaudited consolidated financial statements of Knightsbridge Tankers Limited and subsidiaries (the "Company"), as of and for the three and six months ended June 30, 2011 and June 30, 2010. This Report on Form 6-K is hereby incorporated by reference into the Company's registration statement on Form F-3 (Registration No. 333-175125), which was declared effective on July 27, 2011. CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS Matters discussed in this report and the documents incorporated by reference may constitute forward-looking statements. The Private Securities Litigation Reform Act of 1995 provides safe harbor protections for forward-looking statements, which include statements concerning plans, objectives, goals, strategies, future events or performance, and underlying assumptions and other statements, which are other than statements of historical facts. Knightsbridge Tankers Limited and its subsidiaries, or the Company, desires to take advantage of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 and is including this cautionary statement in connection with this safe harbor legislation. This report and any other written or oral statements made by us or on our behalf may include forward-looking statements, which reflect our current views with respect to future events and financial performance. The words "believe," "anticipate," "intend," "estimate," "forecast," "project," "plan," "potential," "will," "may," "should," "expect" and similar expressions identify forward-looking statements. The forward-looking statements in this report are based upon various assumptions, including without limitation, management's examination of historical operating trends, data contained in our records and data available from third parties. Although we believe that these assumptions were reasonable when made, because these assumptions are inherently subject to significant uncertainties and contingencies which are difficult or impossible to predict and are beyond our control, we cannot assure you that we will achieve or accomplish these expectations, beliefs or projections. We undertake no obligation to update any forward-looking statements, whether as a result of new information, future events or otherwise. In addition to these important factors and matters discussed elsewhere herein and in the documents incorporated by reference herein, important factors that, in our view, could cause actual results to differ materially from those discussed in the forward-looking statements include the strength of world economies, fluctuations in currencies and interest rates, general market conditions, including fluctuations in charterhire rates and vessel values, changes in demand in the tanker and dry bulk markets, changes in world wide oil production and consumption and storage, changes in the Company's operating expenses, including bunker prices, drydocking and insurance costs, the market for the Company's vessels, availability of financing and refinancing, changes in governmental rules and regulations or actions taken by regulatory authorities, potential liability from pending or future litigation, general domestic and international political conditions, potential disruption of shipping routes due to accidents, political events or acts by terrorists, and other important factors described from time to time in the reports filed by the Company with the Securities and Exchange Commission or Commission. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. KNIGHTSBRIDGE TANKERS LIMITED (registrant) Dated: September 30, 2011 By: /s/ Ola Lorentzon Name: Ola Lorentzon Title: Chairman and Chief Executive Officer EXHIBIT 1 KNIGHTSBRIDGE TANKERS LIMITED As used herein, "we," "us," "our" and "the Company" all refer to Knightsbridge Tankers Limited. This management's discussion and analysis of financial condition and results of operations should be read together with the discussion included in the Company's Annual Report on Form 20-F for the fiscal year ended December 31, 2010 filed with the Securities and Exchange Commission on March 18, 2011. Management's Discussion and Analysis of Financial Condition and Results of Operations for the Three and Six Months Ended June 30, 2011 General The Company was incorporated in Bermuda in September 1996. The Company was originally founded for the purpose of the acquisition, disposition, ownership, leasing and chartering of five very large crude carriers, or VLCCs and certain related activities. In December 2007, one vessel was sold with delivery taking place during February 2008. The Company has subsequently expanded its scope of activities and has taken delivery of two Capesize newbuilding dry bulk vessels in 2009 and purchased two 2010-built Capesize drybulk vessels in 2010. The Company's shares are listed on the NASDAQ Global Select Market. The business of the Company is managed by ICB Shipping (Bermuda) Limited (the "General Manager"), a wholly-owned subsidiary of Frontline Ltd. and Golden Ocean Management (Bermuda) Limited (the "Drybulk Manager"), a wholly-owned subsidiary of Golden Ocean Group Limited. At December 31, 2010, two VLCCs (the Kensington and the Mayfair) were on time charters that commenced in 2007 with initial terms of four and five years respectively, each earning a rate of $37,750 per day plus a market-based profit sharing payment computed as 50% of the difference between the related spot market index rate and the base rate. Two VLCCs were on bareboat charters at a daily time charter equivalent rate of $32,000 per day. The Titan Venus (ex-Camden) commenced a 2.5 year bareboat charter (charterer has the option to extend for a further 2.5 years) in April 2010 and the Mayfair commenced a five year bareboat charter in October 2010. The Company's two Capesize newbuilding dry bulk carriers, the Battersea and the Belgravia, commenced five year time charters upon their deliveries in August 2009 and October 2009 earning rates of $40,000 and $52,670 per day gross, respectively, less 1.25% commission. The two 2010-built Capesize drybulk vessels were purchased with existing time charters. The Golden Future is on a minimum 2.5 year time charter at a rate of $31,500 per day less 6.25% commission and the Golden Zhejiang is on a four year time charter at $29,900 per day less 6.25% commission. The Kensington was re-delivered to the Company in May 2011 at which time the vessel commenced trading in the spot market. Results of Operations Amounts included in the following discussion are derived from our unaudited consolidated financial statements for the three and six months ended June 30, 2011 and 2010. Operating revenues Three months ended June 30, Six months ended June 30, (in thousands of $) Time charter revenues Bareboat charter revenues Voyage charter revenues Total operating revenues Time charter revenues decreased in the three and six months ended June 30, 2011 compared to the three and six months ended June 30, 2010 primarily due to a reduction in time charter revenue from the Hampstead, Kensington and Mayfair partially offset by time charter revenue from the Golden Future and Golden Zhejiang. Time charter revenues from the Hampstead and Kensington decreased due to the absence of profit share in 2011 due to the weaker market. In addition, the Hampstead was off hire during 2011 due to a dry dock and engine repairs and the Kensington was re-delivered from its time charter in May 2011 at which time the vessel commenced trading in the spot market. The Mayfair's time charter ended in April 2010. The Golden Future and Golden Zhejiang were acquired during the second half of 2010 with existing time charters. Bareboat revenues in the three and six months ended June 30, 2010 are attributable to the Titan Venus (ex-Camden) which commenced a 30 month bareboat contract in April 2010. Bareboat revenues in the three and six months ended June 30, 2011 are attributable to the Titan Venus and the Mayfair, which commenced a five year bareboat charter in October 2010. Voyage charter revenues decreased in the three months ended June 30, 2011 compared to the three months ended June 30, 2010 primarily due to one vessel (the Kensington) operating in the spot market from May 2011 compared with one vessel (the Mayfair) operating in the spot market for most of the three months ended June 30, 2010 and a fall in rates compared with 2010. Voyage charter revenues decreased in the six months ended June 30, 2011 compared to the six months ended June 30, 2010 primarily due to one vessel operating in the spot market from May 2011 compared with two vessels (the Mayfair and the Titan Venus (ex-Camden)) operating in the spot market in 2010 and a fall in rates compared with 2010. Operating expenses Three months ended June 30, Six months ended June 30, (in thousands of $) Voyage expenses Ship operating expenses Administrative expenses Depreciation Total operating expenses Voyage expenses decreased in the three months ended June 30, 2011 compared to the three months ended June 30, 2010 primarily due to one vessel operating in the spot market from May 2011 compared with two vessels operating in the spot market for most of the three months ended June 30, 2010. Voyage expenses decreased in the six months ended June 30, 2011 compared to the six months ended June 30, 2010 primarily due to one vessel operating in the spot market from May 2011 compared with two vessels operating in the spot market in 2010. Voyage expenses in the six months ended June 30, 2011 are greater than in the three months ended June 30, 2011 while voyage revenues were the same in those two periods because voyage expenses also include commissions on the time and bareboat charters in addition to voyages expenses on voyage charters. Ship operating expenses increased in the three months ended June 30, 2011 compared to the three months ended June 30, 2010 primarily due to Hampstead dry dock costs of $1.8 million and operating costs for the Golden Future and Golden Zhejiang partially off set by a decrease in operating costs for the Mayfair, which commenced a five year bareboat charter in October 2010. Ship operating expenses increased in the six months ended June 30, 2011 compared to the six months ended June 30, 2010 primarily due to Hampstead dry dock costs of $2.9 million and operating costs for the Golden Future and Golden Zhejiang partially off set by a decrease in operating costs for the Mayfair, which commenced a five year bareboat charter in October 2010. Administrative expenses decreased in the three months ended June 30, 2011 compared to the three months ended June 30, 2010 primarily due to an increase in management fees for general administrative services provided by the General Manager, which was agreed and recorded in the second quarter of 2010 but took effect at the start of 2010. Administrative expenses increased in the six months ended June 30, 2011 compared to the six months ended June 30, 2010 primarily due to the increase in management fees for general administrative services provided by the General Manager and restricted stock unit expense, which was not incurred during 2010. Depreciation increased in the three and six months ended June 30, 2011 compared to the three and six months ended June 30, 2010 due to the Golden Future and Golden Zhejiang, which were acquired during the second half of 2010. Other Income (Expenses) Three months ended June 30, Six months ended June 30, (in thousands of $) Interest income 14 5 32 8 Interest expense ) Other financial items ) Net other expenses ) Interest income increased in the three and six months ended June 30, 2011 compared to the three and six months ended June 30, 2010 primarily due to the higher level of cash balances during 2011 following the equity issue in October 2010. Interest expense increased in the three and six months ended June 30, 2011 compared to the three and six months ended June 30, 2010 primarily due to the increased borrowings following the acquisition of the Golden Future and Golden Zhejiang during the second half of 2010. The increase in other financial items in the three and six months ended June 30, 2011 compared to the three and six months ended June 30, 2010 is primarily due to an increase in the amortization of deferred charges resulting from charges capitalized in the third and fourth quarter of 2010 relating to new loans for $58.24 million and $175 million. Liquidity and Capital Resources No new credit facilities have been entered into subsequent to December 31, 2010. The only change in debt during the six months ended June 30, 2011 were two scheduled loan repayments of $900,000 each relating to the $58.24 million loan facility. The Company paid dividends of $24.4 million during the six months ended June 30, 2011. The Company was in compliance with all of the financial covenants contained in the Company's loan agreements as of June 30, 2011 Knightsbridge Tankers Limited Consolidated Statements of Operations for the three and six months ended June 30, 2011 and June 30, 2010 (Unaudited) (in thousands of $, except per share data) Three months ended June 30, Six months ended June 30, Operating revenues Time charter revenues Bareboat revenues Voyage charter revenues Total operating revenues Operating expenses Voyage expenses Ship operating expenses Administrative expenses Depreciation Total operating expenses Net operating income Other income (expenses) Interest income 14 5 32 8 Interest expense ) ) ) (1,473 ) Other financial items ) ) ) (207 ) Net other expenses ) ) ) (1,672 ) Net income Per share information: Earnings per share: basic and diluted $ Cash dividends per share declared $ The accompanying notes are an integral part of these unaudited consolidated financial statements. Knightsbridge Tankers Limited Balance Sheets as of June 30, 2011 and December 31, 2010 (Unaudited) (in thousands of $) Jun 30, Dec 31, ASSETS Current assets Cash and cash equivalents Restricted cash Trade accounts receivable, net Related party receivables - 69 Other receivables Inventories Voyage in progress - Prepaid expenses and accrued income Total current assets Vessels, net Deferred charges Other long term assets Total assets LIABILITIES AND EQUITY Current liabilities Current portion of long-term debt Trade accounts payable Accrued expenses Other current liabilities Total current liabilities Long-term liabilities Long-term debt Total liabilities Equity Share capital (24,425,699 shares outstanding, par value $0.01) Additional paid in capital Contributed capital surplus Retained earnings Equity Total liabilities and equity The accompanying notes are an integral part of these unaudited consolidated financial statements. Knightsbridge Tankers Limited Consolidated Statements of Cash Flows for the six months ended June 30, 2011 and June 30, 2010 (Unaudited) (in thousands of $) Sixmonths ended June 30, Net income Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Amortization of deferred charges Other, net - Changes in operating assets and liabilities: Trade accounts receivable, net ) Related party receivables 69 - Other receivables ) ) Inventories ) 83 Voyage in progress ) ) Prepaid expenses and accrued income 80 ) Trade accounts payable 62 ) Accrued expenses ) Other current liabilities ) Net cash provided by operating activities Investing activities Change in restricted cash - ) Additions to newbuildings - ) Net cash used in investing activities - ) Financing activities Repayment of long-term debt ) ) Debt fees paid ) - Dividends paid ) ) Net cash used in financing activities ) ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period Supplemental disclosure of cash flow information: Interest paid The accompanying notes are an integral part of these unaudited consolidated financial statements. Knightsbridge Tankers Limited Consolidated Statements of Changes in Equity for the six months ended June 30, 2011 and the year ended December 31, 2010 (Unaudited) (in thousands of $, except number of shares) Number of shares outstanding Balance at beginning of period Shares issued - Balance at end of period Share capital Balance at beginning of period Shares issued - 73 Balance at end of period Additional paid in capital Balance at beginning of period - Shares issued - Restricted stock unit expense - Balance at end of period Contributed capital surplus Balance at beginning and end of period Retained earnings Balance at beginning of period Net income Dividends paid ) ) Balance at end of period Total equity The accompanying notes are an integral part of these unaudited consolidated financial statements. Knightsbridge Tankers Limited Notes to the Unaudited Consolidated Financial Statements 1.Basis of Preparation The unaudited consolidated financial statements for Knightsbridge Tankers Limited and subsidiaries (the "Company") have been prepared on the same basis as the Company's audited consolidated financial statements and, in the opinion of management, include all material adjustments, consisting of normal recurring adjustments, necessary for a fair statement of the financial position and results of operations in accordance with accounting principles generally accepted in the United States of America ("U.S. GAAP"). The accompanying unaudited consolidated financial statements should be read in conjunction with the annual consolidated financial statements and notes included in the Annual Report on Form 20-F for the year ended December 31, 2010 filed with the Securities and Exchange Commission on March 18, 2011. 2.Recently Issued Accounting Pronouncements In April 2011, the Financial Accounting Standards Board ("FASB") issued authoritative guidance to clarify when a modification or restructuring of a receivable constitutes a troubled debt restructuring. In evaluating whether such a modification or restructuring constitutes a troubled debt restructuring, a creditor must separately conclude that two conditions exist: (1) the modification or restructuring constitutes a concession and (2) the debtor is experiencing financial difficulties. The guidance will be effective for our interim and annual reporting periods beginning after June 15, 2011. The adoption of this newly issued guidance is not expected to have a material impact on the Company's consolidated financial statements. In May 2011, the FASB amended existing guidance to achieve consistent fair value measurements and to clarify certain disclosure requirements for fair value measurements. The new guidance includes clarification about when the concept of highest and best use is applicable to fair value measurements, requires quantitative disclosures about inputs used and qualitative disclosures about the sensitivity of fair value measurements using unobservable inputs (Level 3 in the fair value hierarchy), and requires the classification of all assets and liabilities measured at fair value in the fair value hierarchy (including those assets and liabilities which are not recorded at fair value but for which fair value is disclosed). The guidance will be effective for our interim and annual reporting periods beginning after December 15, 2011. We are evaluating the impact of the adoption of this newly issued guidance but does not expect it to have a material impact on its consolidated financial statements. In June 2011, the FASB amended guidance on the presentation of comprehensive income in financial statements.The new guidance allows entities to present components of net income and other comprehensive income in one continuous statement, referred to as the statement of comprehensive income, or in two separate but consecutive statements, and removes the current option to report other comprehensive income and its components in the statement of changes in equity.Under the two-statement approach, an entity is required to present components of net income and total net income in the statement of net income.The amendments in this update do not change the items that must be reported in other comprehensive income or when an item of other comprehensive income must be reclassified to net income.The amendments in this update are effective for fiscal years, and interim periods within those years, beginning after December 15, 2011. The Company's evaluating the impact of the adoption of this guidance but does not expect it to have a material impact on its consolidated financial statements. Knightsbridge Tankers Limited Notes to the Unaudited Consolidated Financial Statements (continued) 3.Earnings per Share The computation of basic and diluted earnings per share is based on net income and the weighted average number of shares outstanding of 24,425,699 during the three and six months ended June 30, 2011 and 17,100,000 during the three and six months ended June 30, 2010. Restricted stock units, which were granted on December 29, 2010 did not have a dilutive effect in 2011 and 2010. 4.Leases The minimum contracted future revenues to be received on time and bareboat charters, which are accounted for as operating leases, as of June 30, 2011 are as follows: Year ending June 30, (in thousands of $) Thereafter - Total minimum contracted future lease revenues The cost and accumulated depreciation of vessels leased to third parties at June 30, 2011 was $657.9 million and $447.7 million, respectively, and at December 31, 2010 was $657.9 million and $198.9 million, respectively. 5.Trade Accounts Receivable, Net Trade accounts receivable are presented net of allowance for doubtful accounts amounting to $0.2 million (2010: $0.2 million). 6.Vessels (in thousands of $) Jun 30, 2011 Dec 31, 2010 Cost Accumulated depreciation ) ) Knightsbridge Tankers Limited Notes to the Unaudited Consolidated Financial Statements (continued) 7.Debt (in thousands of $) Jun 30, 2011 Dec 31, 2010 U.S. dollar denominated floating rate debt; - $58.24 Million Loan - $175 Million Loan Total debt Less: Current Portion ) The average interest rate for the floating rate debt was 2.75% for the six months ended June 30, 2011 (year ended December 31, 2010: 2.68%). $58.24 Million Loan In July 2010, the Company entered into a $58.24 million credit facility consisting of four tranches of $14.56 million each in respect of the VLCC vessels in the fleet. The loan is repayable in June 2015. The loan bears interest at LIBOR plus a margin. $175 Million Loan In December 2010, the Company refinanced the $105 million loan facility and entered into a $175 million credit facility consisting of four tranches of $25.0 million each in respect of the Capesize vessels and a revolving debt facility of $75 million. The loan is repayable in May 2015. The loan bears interest at LIBOR plus a margin. The Company's loan agreements contain loan-to-value clauses, which could require the Company, at its option, to post additional collateral or prepay a portion of the outstanding borrowings should the value of the vessels securing borrowings under each of such agreements decrease below required levels. In addition, the loan agreements include certain financial covenants including the requirement to maintain a certain level of free cash and failure to comply with any of the covenants in the loan agreements could result in a default under those agreements and under other agreements containing cross-default provisions. The Company was in compliance with all of the financial covenants contained in the Company's loan agreements as of June 30, 2011. 8.Share Capital (in thousands of $) Jun 30, 2011 Dec 31, 2010 24,425,699 ordinary shares of $0.01 each Knightsbridge Tankers Limited Notes to the Unaudited Consolidated Financial Statements (continued) 9.Financial Instruments Interest rate risk management The Company may enter into financial instruments to reduce the risk associated with fluctuations in interest rates. The Company does not hold or issue instruments for speculative or trading purposes. As at June 30, 2011, the Company was not a party to any interest rate swaps to hedge interest rate exposure. Foreign currency risk The majority of the Company's transactions, assets and liabilities are denominated in United States dollars, which is the functional currency of the Company. There is no significant risk that currency fluctuations will have a negative effect of the value of the Company's cash flows. Fair values The carrying value and estimated fair value of the Company's financial instruments are as follows: Jun 30, 2011 Jun 30, 2011 Dec 31, Dec 31, (in thousands of $) Fair Value Carrying Value Fair Value Carrying Value Cash and cash equivalents Restricted cash Floating rate debt The carrying value of cash and cash equivalents, and restricted cash, is a reasonable estimate of fair value. The estimated fair value of the floating rate debt is considered to be equal to the carrying value since it bears variable interest rates, which are reset on a quarterly basis. Concentrations of risk There is a concentration of credit risk with respect to cash and cash equivalents to the extent that substantially all of the amounts are carried with Skandinaviska Enskilda Banken, The Royal Bank of Scotland plc, DnB NOR and Nordea Bank Norge ASA. The Company does not require collateral or other security to support financial instruments subject to credit risk. 10.Related Party Transactions Management fees of $0.2 million, which represents a commission of 1.25% of gross freight earned by the drybulk carriers, were invoiced by the Drybulk Manager and paid by the Company during the six months ended June 30, 2011. Management fees of $0.2 million were invoiced by the Drybulk Manager and paid by the Company during the six months ended June 30, 2010. At December 31, 2010, $69,000 was due from the Drybulk Manager. Knightsbridge Tankers Limited Notes to the Unaudited Consolidated Financial Statements (continued) 11.Subsequent Events In August 2011, the Company announced that the time charter party for the Capesize vessel Golden Zhejiang had been restructured. The charterer was granted a reduction in the time charter hire rate for one year with effect from July 1, 2011, which will be repaid by the charterers on a daily basis from July 1, 2012 over the remaining period of the initial charter to September 2014. Additionally the Company has been granted two one year extension options. On August 15, 2011, the Company's Board of Directors declared a dividend of $0.50 per share. The record date for the dividend was August 31, 2011, the ex dividend date was August 29, 2011 and the dividend was paid on September 14, 2011. The 2011 Annual General Meeting was held on September 23, 2011 at which the authorized share capital was increased from $350,000 divided into 35 million common shares of $0.01 par value each to $500,000 divided into 50 million common shares of $0.01 par value each.
